Citation Nr: 1226013	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-31 896	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a dental disability.

3.  Entitlement to a compensable rating (i.e., a rating higher than 0 percent) for the residuals of a hemorrhoidectomy.

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to February 1987 and from March 2003 to March 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, during the pendency of this appeal, the RO granted service connection for headaches.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As for the claims that remain, they require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC).


REMAND

The Veteran contends that service connection is warranted for his tinnitus and dental disability since they are related to or the result of his military service.  He also asserts that he should be granted higher ratings for his PTSD and hemorrhoidectomy residuals because the existing ratings for these disabilities are insufficient to account for the extent and severity of his associated symptoms.

The docket brief face associated with the claims file shows he was scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board that was to take place on January 8, 2010, but he failed to appear, so was a no show.  However, in reviewing the record, a copy of the letter notifying him of that scheduled hearing has not been associated with the claims file, either his physical file or electronic ("Virtual VA") file.  So in considering whether the duty to assist has been satisfied, including proper procedural due process, a copy of this letter is needed and should be associated with the claims file to confirm he was indeed provided the required notice of that hearing.

Tinnitus

As noted, the Veteran claims he has tinnitus as a result of his military service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The service treatment records (STRs) from both periods of his service do not show any complaints of tinnitus.  His February 2004 post-deployment health assessment report shows that he specifically denied any ringing in his ears.  However, his service personnel records (SPRs) from his first period of service show that his principal duties included cannoneer.  He also was awarded badges for qualification in the use of a rifle (M-16) and hand grenades.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, the Veteran is considered competent, even as a layman, to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See, too, Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.)

So resolution of the appeal of this claim ultimately turns on whether this condition is related or attributable to his military service, as he is alleging, or instead the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

As such, a medical examination and opinion are needed to determine the etiology of his tinnitus - including especially in terms of whether it is related or attributable to his military service or dates back to his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Dental Disability

In his April 2008 claim for dental benefits, the Veteran reported that he was initially treated for a root canal at Fort Stewart.  He was eventually deployed to Kosovo where his treatment continued.  He states that his treatment, however, was not completed.  After service he requested further treatment at the local VA Medical Center (VAMC) in Philadelphia, but was refused treatment.  He claims to now suffer from toothaches, headaches (for which he already has been granted service connection), and he says that he cannot properly chew his food.

Applicable law and regulations treat dental claims much differently than other physical conditions.  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment under 38 C.F.R. § 17.161.  The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related.  Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Based on class II(a) of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c).  Meanwhile, class II of eligibility sets forth the conditions under which treatment indicated as reasonably necessary for one-time correction may be authorized otherwise for service-connected noncompensable dental disability.  38 C.F.R. § 17.161(b).

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth).

The Veteran's April 8, 2008, claim was adjudicated by the RO on the bases of disability compensation and for treatment purposes, denying both.


38 C.F.R. § 3.381 was recently amended in January 2012, so during the pendency of the appeal of this claim.  See 77 Fed. Reg. 4469-4471 (Jan. 30, 2012).  The regulation applies to determinations of service connection of dental conditions for treatment purposes.  In particular, the regulation was changed by adding a new subsection (a) to § 3.381.  The change directed that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on certain questions as described in the subsection.  See 77 Fed. Reg. 4471 (to be codified at 38 C.F.R. § 3.381(a)).  The inclusion of this subsection was not viewed as a substantive change but a codification of existing policy.  The policy is reflected in the listed M21-1MR citations and VBA Fast Letter.

The adjudication of the dental treatment issue, however, appears to have been done without consideration of the VBA and VHA policy.  See M21-1R, Part III, Subpart v., Chapter 7, Section C, and M21-1R, Part IX, Subpart ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims; see also VBA Fast Letter 10-42 (Guidance on Rating Dental Conditions), dated in October 2010.

These manual provisions and Fast Letter direct that an RO is not to adjudicate a claim for service connection for a dental condition for treatment purposes in the first instance in most cases.  Such a claim, instead, is to be referred to a VHA facility for that administration to make a determination of eligibility in the first instance.  The VHA facility is also responsible for notifying the Veteran of any decision.  There is a specific process to be followed should the VHA facility require assistance from VBA in providing additional information in order to make a decision.  In any event, the initial determination is to be made by the VHA facility.  In light of this, the Veteran's claim for treatment should be initially referred to the VHA.  


Increased ratings for the Already Service-Connected Disabilities

The Veteran was last examined for his PTSD and hemorrhoidectomy residuals in May 2009, so more than 3 years ago.  The VA examiners did not have access to his claims file for review and consideration of his pertinent medical history.  In light of his contentions that these service-connected disabilities are now considerably worse and based on the Board's preliminary review of the medical evidence of record, he needs to be reexamined to reassess the severity of these disabilities.  When a claimant alleges that his service-connected disability has worsened since the last examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, in light of this remand, all more recent treatment records should be obtained from the Philadelphia VAMC.  The most recent records from this facility are dated only through October 2009, so only slightly more recently than the last VA compensation examination.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Take the necessary steps to obtain and associate in the claims file, the letter issued to the Veteran notifying him of the hearing that was scheduled on January  8, 2010.  

2.  Refer the Veteran's dental claim to a VHA facility for that administration to make a determination of eligibility in the first instance as outlined in M21-1R, Part III, Subpart v., Chapter 7, Section C, and M21-1R, Part IX, Subpart ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims; see also VBA Fast Letter 10-42 (Guidance on Rating Dental Conditions), dated in October 2010.  

3.  Give the Veteran an opportunity to identify any healthcare provider that has treated him for his tinnitus, dental disability, PTSD and hemorrhoidal condition, since 2009.  And after securing any necessary authorization from him, obtain all identified treatment records that are not already on file, including especially, but not limited to, those at the VA facility in Philadelphia.  Since these records are in VA's possession, a Federal agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), whereas any additionally identified records that are not in the possession of a Federal department or agency will instead fall under the purview of subpart (c)(1).  Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).


4.  After obtaining all additional identified records, schedule appropriate VA compensation examination for a medical nexus opinions regarding the etiology of the Veteran tinnitus, especially in terms of the likelihood (very likely, as likely as not, or unlikely) his tinnitus is directly related or attributable to his military service or date back to his service.

In making this determination, the examiner must take into consideration any statements the Veteran makes in regards to the onset and continuation of his reported symptoms.  He is competent to make these proclamations.  The Board eventually will have to assess the credibility of his statements concerning this to determine whether his statements are ultimately probative in relation to other evidence in the file, including the STRs.

This term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  Also schedule a VA compensation examination to reassess the severity of the Veteran's PTSD.  To this end, the examiner is asked to report on the presence or absence of the specific symptoms in the General Rating Formula for Mental Disorders, but more so on how these and any other symptoms (even if not listed in the rating criteria) affect the Veteran's social and occupational functioning.  The examiner also must assign a GAF score consistent with DSM-IV and explain what the assigned score means, including in terms of the functional (social and occupational) impairment specifically attributable to the PTSD versus conditions that are not service connected, whether mental or physical.

6.  Finally, schedule a VA compensation examination to reassess the severity of the Veteran's hemorrhoid disability.  The examiner must address all applicable rating criteria contained in Diagnostic Code 7336 for the hemorrhoids.  A higher 10 percent rating requires large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue and evidencing frequent recurrences.  An even higher 20 percent rating requires persistent bleeding and secondary anemia, or with fissures.

All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.  The claims file must be made available to the examiners for review of the pertinent medical and other history. 

*The Veteran is hereby advised that his failure to report for the scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

7.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


